NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4557-19

DAVID HOOK and MODERN
METHOD DEVELOPMENT,

          Plaintiffs-Respondents,

v.

BOHDAN SENYSZYN,
MODERN METHOD TRUST,
and MODERN METHOD
LEASING,

          Defendants-Respondents,

and

KELLY SENYSZYN,

     Defendant-Appellant.
___________________________

                    Submitted April 27, 2021 – Decided May 14, 2021

                    Before Judges Haas and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Sussex County, Docket No. L-0296-04.

                    Kelly Senyszyn, appellant pro se.
             Coughlin Duffy, LLP, attorneys for respondents David
             Hook and Modern Method Development (Jason A.
             Meisner, of counsel and on the brief; Joseph P. Fiteni,
             on the brief).

PER CURIAM

      Defendant Kelly Senyszyn appeals from a February 25, 2020 order

denying her motion to appoint a new arbitrator in this long-running dispute with

plaintiffs David Hook and Modern Method Development. We affirm.

      The parties contracted for binding non-appealable arbitration and agreed

to bear the arbitrator's fees equally. When they could not agree on an arbitrator,

the motion judge selected one who arbitrated the case and rendered an "[i]nterim

[o]rder."   Thereafter, defendant filed a motion to appoint a new arbitrator

because the arbitrator would not adjudicate her counterclaims as she did not pay

him. Her motion also sought the motion judge's disqualification, alleging the

judge engaged in ex parte communications separately with plaintiffs' counsel

and the arbitrator. Notably, defendant's notice of motion waived oral argument.

      The motion judge rendered an oral decision in which he addressed and

rejected each of defendant's claims. The judge found the fees issue was for the

arbitrator to decide, particularly because the matter was not yet final. The judge




                                                                            A-4557-19
                                        2
found defendant provided "no substance to her allegations [of ex parte

communications and there was] no basis to disqualify" himself.

      Defendant repeats her claims on this appeal. In addition, she asserts the

motion judge did not consider her claims, made no findings, and deprived her of

a fair hearing by deciding the motion without oral argument.

      Defendant's arguments are bald assertions, unsupported by the record, and

lack sufficient merit to warrant further discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                            A-4557-19
                                        3